Citation Nr: 0911121	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating greater than 
40 percent for osteoarthritis of the lumbosacral spine.

2.  Entitlement to a disability rating greater than 
10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which assigned a 20 percent 
rating for osteoarthritis of the lumbosacral spine effective 
April 25, 2003.

In a February 2004 rating decision, the RO assigned a 
40 percent rating for osteoarthritis of the lumbosacral spine 
effective April 25, 2003, and also assigned a separate 
10 percent rating for right lower extremity radiculopathy as 
secondary to service-connected osteoarthritis of the 
lumbosacral spine effective April 25, 2003.  Because the 
ratings assigned for osteoarthritis of the lumbosacral spine 
and for right lower extremity radiculopathy are not the 
maximum ratings available for these disabilities, these 
claims remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  An RO hearing was held on the Veteran's 
claims in June 2004.  A Travel Board hearing was held at the 
RO in April 2007.

In August 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's osteoarthritis of the lumbosacral spine is 
manifested by, at worst, severe limitation of motion of the 
lumbar spine.

3.  The Veteran's right lower extremity radiculopathy is 
manifested by, at worst, mild incomplete paralysis of the 
external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
40 percent for osteoarthritis of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5293-5292 (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5237-5242 
(effective September 26, 2003).  

2.  The criteria for a disability rating greater than 
10 percent for right lower extremity radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.124a, 
DC 8621 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
showing that his service-connected disabilities had worsened 
and noted other types of evidence the Veteran could submit in 
support of his claims.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The VCAA notice 
letters issued to the Veteran and his service representative 
in this appeal correctly requested evidence showing that his 
service-connected disabilities had increased in severity, 
properly identified the sources of such evidence, and also 
invited the Veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected disabilities 
had worsened.  Although the VCAA notice letters did not 
indicate that the Veteran also could submit evidence showing 
the effect that worsening of his disabilities had on his 
employment and daily life, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Board observes that the Veteran submitted information and 
evidence concerning the impact of his service-connected 
disabilities on his employability in support of a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) which is not before the Board.  
Because the Veteran's increased rating claims are being 
denied in this decision, the Board finds that any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and August 2007, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In response to all of this notice, the 
Veteran notified VA in June 2006 that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claims are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file; 
the Veteran does not contend otherwise.  The Board observes 
that the duty to assist includes requesting potentially 
relevant records which may be in possession of the Social 
Security Administration (SSA).  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The Veteran informed the VA examiner 
in September 2008 that "he has been on [Social Security 
Disability] for 2 years but is unsure for what medical 
condition."  Because the Veteran does not contend and the 
evidence does not show that he is in receipt of SSA 
disability benefits for either a lumbosacral spine disability 
or for right lower extremity radiculopathy, the Board finds 
that a remand to obtain SSA records is not required and there 
has been no prejudice to the Veteran in not obtaining these 
records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's August 2007 remand, the Veteran was 
provided VA examinations for his service-connected 
osteoarthritis of the lumbosacral spine and right lower 
extremity radiculopathy.  Although the Veteran's service 
representative contended in a February 2009 Informal Hearing 
Presentation that the September 2008 examinations were 
inadequate because they did not comply with the Board's 
remand instructions, a detailed review of the September 2008 
examination reports shows that the VA examiner provided all 
of the opinions requested.  Thus, additional examinations are 
unnecessary.  VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected 
osteoarthritis of the lumbosacral spine is more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected osteoarthritis of the 
lumbosacral spine currently is evaluated as 40 percent 
disabling by analogy to 38 C.F.R. § 4.71a, DC 5293-5292 
(intervertebral disc syndrome-limitation of motion of the 
lumbar spine).  VA revised the criteria for diagnosing and 
evaluating the spine effective September 26, 2003.  Thus, the 
Veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria; only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000.  The revised criteria are to be 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Prior to September 23, 2002, intervertebral disc syndrome 
(IVDS) was rated under DC 5293.  As relevant to this appeal, 
a 40 percent rating was assigned for severe IVDS with 
recurring attacks and little intermittent relief.  A 60 
percent rating was assigned for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. 4.71a, DC 5293 (in effect prior to September 
23, 2002).

Under DC 5293, effective from September 23, 2002, IVDS was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. §§ 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  As relevant to this appeal, a 40 percent rating 
was assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum 60 percent rating was 
assigned for IVDS based on incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002).

Note 1 to DC 5293 provided that an incapacitating episode was 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations was defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly so.  
Note 2 to DC 5293 provided that when evaluating on the basis 
of chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic DCs.  Neurological disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurological DC or DCs.  Id.

Under DC 5292, in effect prior to September 26, 2003, a 
maximum 40 percent rating was assigned for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 
(effective before September 26, 2003).

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of DC 5293 (Intervertebral Disc Syndrome 
is redesignated as DC 5243).

As relevant to this appeal, DC 5237 (lumbosacral or cervical 
strain) provides a 40 percent rating for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is assigned under DC 5237 for lumbosacral 
strain with unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
DC 5237 (effective from September 26, 2003).

Under DC 5242 (degenerative arthritis of the spine), a 
40 percent rating is assigned for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a, 
DC 5242 (effective from September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The medical evidence shows that, on private outpatient 
treatment with James E. Saltz, Jr., M.D., on June 16, 1994, 
the Veteran complained of lumbosacral strain since an on-the-
job accident two days earlier.  He stated that a ladder was 
blown by the wind towards another person when the Veteran 
caught it and hurt his back.  

On VA examination in September 2003, the Veteran's complaints 
included chronic low back pain which he described as a dull, 
aching, grinding type pain in the low back and some times 
radiating over his buttocks.  His pain was aggravated by 
prolonged sitting and any bending or lifting activity.  He 
denied any general malaise, dizziness, visual disturbances, 
and bladder or bowel problems.  He also reported numbness in 
his low back over his buttocks.  He walked unaided without 
the use of a cane although he walked slowly and with a 
slightly limping gait.  He denied any back trauma or surgery.  
Physical examination showed no kyphoscoliosis, a normal, 
straight, and symmetrical spine, normal posture, a limping 
type, side-to-side gait, definite signs of pain on range of 
motion testing, no muscle spasm, no tenderness of the 
paraspinous muscles, midline tenderness of the lower 
lumbosacral spinous processes to the iliosacral joint, and no 
fixed deformity.  Range of motion testing showed forward 
flexion to 70 degrees, extension to 5 degrees, right and left 
lateral flexion to 20 degrees in each direction, and right 
and left rotation to 30 degrees in each direction.  X-rays 
showed slightly larger osteophytes, pars interarticularis 
defects bilaterally, and grade I subluxation of L5 anteriorly 
on S1.  The diagnoses was osteoarthritis of the lumbosacral 
spine with subluxation of L5 anteriorly on S1 with pain and 
limited range of motion.

In a June 2004 letter, Dr. Saltz stated that he had seen the 
Veteran intermittently for back pain since an injury on 
June 16, 1994.  Dr. Saltz also stated that he had treated the 
Veteran for lumbosacral strain and degenerative arthritis.  
X-rays from February 2004 showed spondylolisthesis L5-S1 with 
spondylolysis and degenerative changes of the low/lumbosacral 
spine and sacroiliac joint bilaterally.  The Veteran also had 
significant functional limitation.

Following VA outpatient treatment in April 2005, the 
assessment included chronic low back pain.

On VA examination in September 2005, the Veteran's complaints 
included persistent low back pain which had begun radiating 
in to his neck, hands, and in to both legs.  The VA examiner 
reviewed the Veteran's medical records although he stated 
that the Veteran's claims file was not available.  The 
Veteran denied any history of hospitalization or surgery and 
bowel or bladder problems.  He was not employed.  He reported 
daily flare-ups of back pain lasting for 30 minutes of 
moderate severity.  He also reported mild fatigue, mild 
decreased motion, mild stiffness in the low back, and no 
weakness or spasm.  He experienced constant moderate 
radiating pain in the upper spine.  He was able to walk 1/4 
mile.  Physical examination showed normal posture, head 
position, and gait, a symmetrical spine, no abnormal spinal 
curvatures, no ankylosis in the cervical or thoracolumbar 
spine, no unfavorable ankylosis, and no spasm, atrophy, 
guarding, pain with motion, tenderness or weakness in the 
cervical, thoracic, or lumbar sacrospinalis.  Range of motion 
testing of the thoracolumbar spine showed flexion to 
90 degrees with pain at 90 degrees, extension to 10 degrees 
with pain at 10 degrees, lateral flexion to 15 degrees in 
each direction with pain at 15 degrees, lateral rotation to 
15 degrees in each direction with pain at 15 degrees.  There 
was no additional limitation of motion on repetitive use due 
to pain, fatigue, weakness, or lack of endurance.  There was 
full sensation in all directions.  It was noted that previous 
x-rays showed degenerative disc disease of the lumbar spine.  
The diagnosis was osteoarthritis of the lumbosacral spine 
with subluxation of L5 anteriorly on S1.

On VA examination in November 2005, the Veteran's complaints 
included chronic low back pain for many years.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records, private treatment records, and VA 
electronic medical records.  The Veteran's low back pain was 
aggravated by prolonged sitting or standing and repetitive 
bending and lifting.  The Veteran avoided lifting greater 
than 10 pounds.  He also no longer mowed the lawn or did any 
household chores which required standing, bending, or 
lifting.  He was able to stand for 15-30 minutes without 
pain.  He could sit only for 35-40 minutes before needing to 
stretch and walk to loosen up his back.  He reported 
resigning from his job with the City of Tucumcari in March 
2005 "because of chronic back pain which was aggravated by 
his duties as a Compliance Officer which required that he 
drive around town checking properties and abandoned 
vehicles."  Physical examination showed an ataxic gait which 
impaired walking, no muscle weakness, atrophy, or spasm, 
tenderness in the cervical and lumbar spine area, no joint 
laxity, moderate lumbar lordosis, normal posture, no spinal 
ankylosis, and no neurogenic bowel or bladder problems.  
Range of motion testing of the lumbar spine showed forward 
flexion to 30 degrees active and passive, extension to 
10 degrees active and passive, lateral flexion to 10 degrees 
on the right and 15 degrees on the left actively and to 
20 degrees on the right and 10 degrees on the left passively, 
lateral rotation to 10 degrees in each direction active and 
passive.  There was no additional limitation of motion on 
repetitive use of the spine due to pain, fatigue, weakness, 
or lack of endurance.  The VA examiner noted that the Veteran 
had been unemployed for less than one year reportedly due to 
chronic back pain.  The VA examiner noted that the Veteran 
had lumbar, cervical, and bilateral hand pain during this 
examination.  "As long as he has this uncontrolled pain, he 
will not be able to work on physical or sedentary jobs."  
One the Veteran's pain was controlled, the VA examiner opined 
that "he may be able to work a sedentary job with minimal 
bending, lifting, and keyboarding."  The diagnoses included 
osteoarthritis of the lumbosacral spine with spondylosis at 
multiple levels and subluxation of L5 anteriorly on S1 with 
right radiculopathy.  

VA magnetic resonance imaging (MRI) scan of the lumbar spine 
in May 2006 showed bilateral L5 pars interarticularis 
defects, L5-S1 degenerative changes with resultant bilateral 
inferior neural foraminal narrowing, and L4-L5 bilateral 
facet joint degenerative changes.

On VA spine examination in September 2008, the Veteran's 
complaints included worsening back pain.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported that he had worked 
last in 2006.  He was mildly to moderately limited in his 
ability to maintain employment secondary to his service-
connected low back condition. The VA examiner opined that the 
Veteran could function adequately in a sedentary type of 
employment with adequate modifications.  The Veteran denied 
any hospitalization, surgery, or spinal trauma.  He also 
denied any bowel or bladder problems.  He reported a history 
of fatigue, decreased motion, stiffness, weakness, and low 
back pain.  He denied any history of spasms.  He reported 
severe flare-ups of spinal pain every 2 to 3 weeks lasting 
for 1 to 2 days.  During a flare-up, he had increased 
difficulty bending over and cannot stand, sit, or lay down 
for prolonged periods of time.  He was unable to walk more 
than a few yards and walked with a cane.  Physical 
examination showed no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness in the cervical or thoracic 
sacrospinalis, normal head position and gait, a symmetric 
spine, lumbar lordosis, normal muscle tone without atrophy, 
and no cervical or thoracolumbar spine ankylosis.  Range of 
motion testing of the thoracolumbar spine showed flexion to 
75 degrees with pain beginning at 55 degrees, extension to 
15 degrees with pain at 15 degrees, left lateral flexion to 
10 degrees with pain at 10 degrees, right lateral flexion to 
15 degrees with pain at 15 degrees, left lateral rotation to 
25 degrees with pain beginning at 20 degrees, and right 
lateral rotation to 20 degrees with pain at 20 degrees.  
There was pain after repetitive use on flexion with an 
additional loss of 70 degrees of flexion due to pain.  There 
was pain after repetitive use on extension with a loss of 
10 degrees of extension due to pain.  There was pain after 
repetitive use on lateral flexion and lateral rotation in 
each direction but no additional limitation of motion in any 
direction.  The May 2006 lumbar spine MRI was reviewed.  The 
diagnoses included degenerative disc disease of the lumbar 
spine.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 40 percent for osteoarthritis of the lumbosacral spine.  
The Veteran's service-connected low back disability is 
manifested by, at worst, severe limitation of lumbosacral 
spine motion.  For example, on VA examination in September 
2003, there were definite signs of pain on range of motion 
testing.  At that examination, forward flexion was limited to 
70 degrees, extension was limited to 5 degrees, right and 
left lateral flexion was limited to 20 degrees in each 
direction, and right and left rotation was limited to 
30 degrees in each direction.  It appears that the Veteran's 
severely limited lumbar spine motion on VA examination in 
September 2003 was the basis for the 40 percent rating 
currently assigned for service-connected osteoarthritis of 
the lumbosacral spine under DC 5293-5292.  See 38 C.F.R. 
§ 4.71a, DC 5293-5292 (effective before September 26, 2003).  

There is no evidence of severe IVDS with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months or pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
such that a disability rating greater than 40 percent is 
warranted for osteoarthritis of the lumbosacral spine under 
DC 5293.  See 38 C.F.R. § 4.71a, DC 5293 (effective before 
September 26, 2003).  For example, in September 2005, the 
Veteran reported daily flare-ups of back pain lasting for 
30 minutes of moderate severity.  Range of motion testing of 
the thoracolumbar spine showed full flexion to 90 degrees 
with pain at 90 degrees, extension to 10 degrees with pain at 
10 degrees, lateral flexion to 15 degrees in each direction 
with pain at 15 degrees, and lateral rotation to 15 degrees 
in each direction with pain at 15 degrees without any 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  In November 
2005, range of motion testing of the lumbar spine showed 
forward flexion limited to 30 degrees active and passive, 
limited extension to 10 degrees active and passive, limited 
lateral flexion to 10 degrees on the right and 15 degrees on 
the left actively and to 20 degrees on the right and 
10 degrees on the left passively, and limited lateral 
rotation to 10 degrees in each direction active and passive.  
On VA examination in September 2008, the Veteran reported 
that his flare-ups of spinal pain were severe and occurred 
every 2 to 3 weeks lasting for 1 to 2 days.  Absent medical 
evidence of severe or pronounced IVDS with incapacitating 
episodes or persistent symptoms with pain and muscle spasms, 
a disability rating greater than 40 percent is not warranted 
under DC 5293.  Id.  

The Veteran also is not entitled to a disability rating 
greater than 40 percent for osteoarthritis of the lumbosacral 
spine under either DC 5237 or 5242.  See 38 C.F.R. § 4.71a, 
DC's 5237 and 5242 (2008).  There was no fixed spinal 
deformity (such as ankylosis) on VA examination in September 
2003.  VA examinations in September and November 2005 and in 
September 2008 also found no cervical or thoracolumbar spine 
ankylosis.  Finally, the Veteran repeatedly denied any 
associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) and none were noted on physical 
examination.  In summary, absent evidence that the Veteran's 
service-connected osteoarthritis of the lumbosacral spine is 
manifested by more than severely limited lumbar spine motion, 
the Board finds that a disability rating greater than 
40 percent is not warranted under either the former or 
revised rating criteria for evaluating spine disabilities.

The Veteran also contends that his service-connected right 
lower extremity radiculopathy is more disabling than 
currently evaluated.

The Veteran's service-connected right lower extremity 
radiculopathy currently is evaluated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.124a, DC 8621 (neuritis).  See 
38 C.F.R. § 4.114, DC 8621 (2008).  Neuritis is evaluated 
under DC 8621 based on the extent of paralysis of the 
external popliteal (common peroneal) nerve.  A 10 percent 
rating is assigned for mild incomplete paralysis of the 
external popliteal nerve.  A 20 percent rating is assigned 
for moderate incomplete paralysis of the external popliteal 
nerve.  A 30 percent rating is assigned for severe incomplete 
paralysis of the external popliteal nerve.  A maximum 
40 percent rating is assigned for complete paralysis of the 
external popliteal nerve with foot drop and slight droop of 
the first phalanges of all toes, an inability to dorsiflex 
the foot, lost extension (dorsal flexion) of the proximal 
phalanges of the toes, lost foot abduction, weakened 
adduction, and anesthesia covering the entire dorsum of the 
foot and toes.  See 38 C.F.R. § 4.124a, DC 8621 (2008).

The recent medical evidence shows that, on VA examination in 
September 2003, the Veteran's complaints included 
intermittent sharp pain going down the right leg which was 
aggravated by prolonged sitting or any bending or lifting 
activity.  He reported numbness and occasional tingling down 
the right leg.  Neurologic examination showed decreased 
sensation on the lateral side of the right foot, normal 
sensation in the upper right leg, normal deep tendon 
reflexes, and straight leg raising to 45 degrees with pain.

On VA examination in September 2005, the Veteran's complaints 
included pain radiating down in to his bilateral legs.  He 
reported daily paresthesias.  Motor examination showed normal 
sensation bilaterally in all directions.  Sensory examination 
showed abnormal sensation in both lower extremities below the 
ankles.  Reflex examination showed hypoactive reflexes in the 
right knee and ankle.

On VA examination in November 2005, the Veteran's complaints 
included right lower extremity radiculopathy.  Neurologic 
review of systems revealed weakness or paralysis in the 
lumbar spine and paresthesias in both lower extremities.  
Physical examination showed no motor abnormality in the right 
lower extremity, decreased sensation in the lateral thigh and 
calf, and positive straight leg raising.  Neurologic 
examination showed decreased sensation on the lateral right 
leg.  The diagnoses included right lower extremity 
radiculopathy.

On VA examination in September 2008, the Veteran's complaints 
included right lower extremity radiculopathy.  The Veteran 
reported intermittent numbness and tingling on the back of 
both legs to the bottoms of both feet.  Physical examination 
showed 5/5 motor strength in all extremities.  Sensory 
examination showed normal sensation of the right lower 
extremity.  No muscle atrophy, abnormal muscle tone or bulk, 
or abnormal movements were present.  The diagnoses included 
right lower extremity radiculopathy.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent for right lower extremity radiculopathy.  The 
recent medical evidence show that, at worst, the Veteran's 
service-connected right lower extremity radiculopathy is 
mildly disabling.  For example, VA examination in September 
2003 showed only decreased sensation on the lateral side of 
the right foot.  These results appear to be the basis for the 
10 percent rating currently assigned for the Veteran's 
service-connected right lower extremity radiculopathy under 
DC 8621.  See 38 C.F.R. § 4.124a, DC 8621 (2008).  VA 
examination in November 2005 showed no motor abnormality in 
the right lower extremity, decreased sensation in the lateral 
thigh and calf, positive straight leg raising, and decreased 
sensation on the lateral right leg.  Finally, on VA 
examination in September 2008, there was full motor strength 
in all extremities and normal sensation in the right lower 
extremity.  In summary, absent evidence showing more than 
mild disability due to right lower extremity radiculopathy 
(i.e., a 20 or 40 percent rating), the Board finds that a 
disability rating greater than 10 percent for right lower 
extremity radiculopathy is not warranted.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
November 2005, the Veteran reported resigning from his job in 
March 2005 due to chronic back pain.  The VA examiner noted 
that the Veteran had lumbar pain and that, as long as his 
pain was uncontrolled, he would be unable to work.  Once the 
pain was controlled, the VA examiner opined that the Veteran 
could work a sedentary job.  On VA examination in September 
2008, the Veteran reported that he had worked last in 2006.  
The VA examiner opined that, although the Veteran was mildly 
to moderately limited in his ability to maintain employment, 
he could function adequately in a sedentary type of 
employment with adequate modifications.  Thus, the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
disabilities have resulted in marked interference with his 
prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The 40 percent rating currently assigned for 
osteoarthritis also contemplates severe disability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  As the preponderance of the evidence 
is against the Veteran's claims, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 40 percent 
for osteoarthritis of the lumbosacral spine is denied.

Entitlement to a disability rating greater than 10 percent 
for right lower extremity radiculopathy is denied. 



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


